DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 12/21/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained and new grounds of rejections based on new matter as necessitated by the amendment.
Claim 18 as amended requires the absence of physically distinct or mechanically separable portions of matter.  This negative proviso is supported by the presence of additive ingredients in the disclosure including phyllosilicates etc.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 – 15, 17, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,597,786)
In regards to claims 12, 13, 15 – 17, Itoh teaches lubricant for plastic working, comprising minor amounts of additives such as 0.01 to 20% of water-soluble polymeric compound, 0.01 to 40% of thermosetting resin powder, 0.01 to 40% of epoxy resin powder, 0.01 to 40% of curing agent, with the remainder of water (abstract).  The composition is used in metal working for plastic working such as rolling, forging, pressing, wire drawing etc. (column 1 lines 5 – 12).  Thus, lubricated parts during metal working such as slide bearings used during rolling would be lubricated with such composition.  For instance, Sherwood (US 3,762,202) teaches slide bearing used in rolling mills use aqueous lubricant such as that of Itoh (see column 3 lines 4 – 19).  Thus, at least in view of Sherwood, using the lubricant of Itoh on the slide bearing for rolling is obvious.
Itoh teaches the water-soluble polymeric compound includes hydroxyethyl cellulose, carboxymethyl cellulose, sodium polycarboxylate etc. such as present at from 0.01 to 20% as 
For instance, Feldmann et al. (US 5,000,023) teaches rolling mill having the rolling train, stands and slide bearings as claimed and thus at least provides a basis for obviousness of using the composition of Itoh in such device.  Thus, since Itoh teaches composition for rolling mills, it would have been obvious to have added them to the sliding bearing of the rolling mill having the claimed parts which are conventional in rolling mills, wherein when the fluid is applied to the mill the method of operating the rolling mill is provided.  
Itoh does not teach a heterogeneous mixture, precipitation or phase separation of the mixture and thus the mixture is obviously homogenous (or single phase).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 5,597,786) in view of Cahoon et al. (US 5,484,542)
In regards to claim 14, Itoh, and alternatively further in view of Sherwood and/or Feldmann, teaches the composition and provides the method, wherein the composition has a cellulose thickening agent but not the cellulose salt of the claim.  Cahoon teaches thickeners (gelling agents) for water-based functional fluids similar to Itoh’s are hydroxyhydrocarbyl cellulose and their salts such as hydroxyethyl cellulose, hydroxymethyl cellulose salts etc., thus making the cellulose salts equivalent to the cellulose derivatives such as the hydroxyethyl cellulose of Itoh (column 103 lines 5 – 24).  Thus, persons of ordinary skill in the art at the time .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that the composition of Itoh comprises particles having sizes of from 0.1 to 20 microns dispersed in liquid and thus fails to meet the claimed limitation of single-phase that does not contain any physically distinct or mechanically separable portions of matter.  The argument is not persuasive.
Applicant’s composition similarly comprises materials such as phyllosilicates (i.e., clay minerals) which are particles in the solution that are physically distinct and/or mechanically separable.  Thus, applicants’ special definition of single-phase fluid as excluding particles recited by Itoh but including particles recited by applicants is unfounded.  Itoh does not teach a heterogenous mixture and allows the particles to be present at very small amounts and can be in submicron sizes such as about 0.1 micron and thus would be expected to provide a single-phase composition.
A single-phase mixture in chemistry can be a pure substance or a homogenous mixture.  Homogeneous mixtures are mixtures that do not phase separate.  A mixture of solid particles in a liquid that does not form a separate phase is a homogenous mixture that does not phase separate.  Applicants cannot defend their special definition of homogeneous mixtures liquids that cannot comprise particles.  Even applicant’s mixture comprises phyllosilicate which are particles and distinct from water, yet, can be a homogeneous mixture.  A lack of uniformity of a mixture or the formation of a separate layer is evidence of a heterogenous (non-homogenous) mixture not 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771